DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 2017/0016697).
Regarding claims 1 and 13, Jones discloses A reflective sight for use with a firearm, the reflective sight comprising: a rear sight 13 including a light source 3; and a front sight 11 including a reflective surface 14 directly opposing the light source, wherein light emitted from the light source is reflected by the reflective surface toward the rear sight (Clealry seen in Fig. 2 and 3).
Regarding claims 2 and 3, Jones further discloses wherein light reflected by the reflective surface travels through a virtual light path aperture that represents a field of view within alignment features of the rear sight where a dot of the light source is visible on the front sight to a user wherein the light path aperture is located within a U-shaped notch of the rear sight (light reflects through 51; Fig. 1-3).
Regarding claim 4, Jones further discloses wherein the rear sight further includes a rear sight housing 4 that includes the light source, an optic, and a battery to power the light source  (Par. 0018; Fig. 3).
Regarding claim 5, Jones further discloses wherein the rear sight further includes an on-off switch 42 to turn on and off power to the light source (Fig. 2, Par. 0018).
Regarding claim 8, Jones further discloses wherein the rear sight further includes a mechanism 7 to mount the rear sight to the firearm (Fig. 1).
Regarding Claim 11, Jones discloses wherein the front sight further includes a sight path extending entirely through the front sight.  Applicant should note that a sight path can be reasonably and broadly construed as a sight axis, which extends infinitely forward and through the front sight.  
Regarding claim 12, Jones further discloses wherein the reflective surface is on a light pipe 14.

Claim(s) 1-5, 8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Theisinger et al (US 10,969,197) [hereinafter Theisinger]. 
Regarding claims 1 and 13, Theisinger discloses a reflective sight for use with a firearm, the reflective sight comprising: a rear sight 1  including a light source 4-6; and a front 2 including a reflective surface 7 directly opposing the light source, wherein light emitted from the light source is reflected by the reflective surface toward the rear sight (Clearly seen in Fig. 1, 2, and 3).

Regarding claim 2, Theisinger further discloses wherein the reflective surface travels through a virtual light path aperture that represents a field of view within alignment features of the rear sight where a dot of the light source is visible on the front sight to a user (clearly seen in Fig. 2).
Regarding claim 3, Theisinger further discloses wherein the light path aperture is located within a U-shaped notch 3 of the rear sight (Fig. 1).
Regarding Claims 4-5, Theisinger further discloses wherein the rear sight further includes a rear sight housing that includes the light source, an optic, and a battery to power the light source; wherein the rear sight further includes an on-off switch to turn on and off power to the light source. (Fig. 7; Col 6, lines 56-62).
Regarding claim 8, Theisinger further discloses wherein the rear sight further includes a mechanism 19 to mount the rear sight to the firearm (Fig. 1).
Regarding Claim 11, Theisinger discloses wherein the front sight further includes a sight path extending entirely through the front sight.  Applicant should note that a sight path can be reasonably and broadly construed as a sight axis, which extends infinitely forward and through the front sight.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theisinger in view of Ben Zion et al (US 2018/0172399) [hereinafter Ben Zion].
Regarding claim 6 and 7, Theisinger does not disclose wherein the rear sight further includes a filter that filters an emission spectrum of the light source.
Ben Zion teaches an analogous illuminated sighting device which uses a color filter (Par. 0037; “In some embodiments of the disclosure, the focusing lens 330 may include a color filter to change the color of light viewed by the user.”). Regarding claim 7, applicant should note that a a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The structure of Ben Zion is capable of reducing infrared emissions of an LED.  
	It would have been obvious for one having ordinary skill in the art at the time the invention was filed to have modified Theisinger such that there was a color filter in front of the . 

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theisinger in view of Heacock (US 9,658,030).
Regarding Claim 14-17, the difference between Theisinger and the claimed invention is that Theisinger does not disclose a rear sight including a plurality of light sources, at least two of the plurality of light sources emitting different colors of light.
Heacock teaches that it is known in the art to have a plurality of front sight light pipes 62, 64, 66 (Fig. 97) and for “the color of the sight features 62, 64, 66 may all be the same and in other embodiments, the features 62, 64, 66 may be of differing color for rapid target acquisition” 
(Col. 9, lines 4-10). 
	It would have been obvious for one having ordinary skill in the art to have modified Theisinger such that there where a plurality of light sources to correspond to a plurality of front sight front sight light pipes, and that the plurality of front sight light pipes reflect a different color of light, in view of Heacock, to obtain the desired result of providing a user with rapid target acquisition. Regarding claims 15 and 16, applicant should note that a a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641